DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021, has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. 2015-189840 (Hayato et al., hereinafter referred to as Hayato).
Hayato, in [0011], discloses a radiation sensitive resin composition that comprises a polymer ([0012]), a radiation sensitive acid generator ([0131]), [0125]), and solvent ([0185]), wherein the polymer includes a first and second structural unit, both structural units includes acid-labile groups and oxoacid groups that are protected by the acid-labile groups, the acid labile groups being a first acid labile group for the first structural unit, and a second acid labile group for the second structural unit.  Hayato, in [0077], [0078], [0079], discloses the claimed first structural unit with the oxoacid and acid labile group and is the same as the group (A) recited in claim 1 (Z) and the same 

    PNG
    media_image1.png
    166
    132
    media_image1.png
    Greyscale
and the z being the acid labile group , the structure i-3 is disclosed below,

    PNG
    media_image2.png
    178
    269
    media_image2.png
    Greyscale
wherein the Z, as disclosed in i-3, above is the same as the formula (A) and the 1-3 structure is the same as the claimed (2-1), and the claimed X, as disclosed above is a carbonyl group, R1 is a CF2 , wherein R3 is a hydrocarbon group with 1 to 20 carbon atoms ([0016], includes methyl group) and is the same as the claimed R2 group (claims 1-
 
    PNG
    media_image3.png
    281
    319
    media_image3.png
    Greyscale
and is same as the claimed claimed (a-1) and (a-2) (claims 5, 11).  Hayato, in [0199], [0200], discloses forming a resist film by coating the radiation sensitive resin composition on a substrate, followed by exposing the resist film, and developing the exposed resist film in an organic solvent (see [0210]) (claims 6, 7, 12-13).
Response to Arguments
Applicant’s arguments, see RCE/Arguments filed October 27, 2021, with respect to the rejection(s) of claim(s) 1-20, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 13, 2022.